1    Joshua Briones (SBN 205293)
     jbriones@mintz.com
2    Esteban Morales (SBN 273948)
     emorales@mintz.com
3    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     Century Plaza Towers 2029 Century Park East Suite 3100
4    Los Angeles, CA 90067
     Telephone: 310-586-3200
5    Facsimile: 310-586-3202
6    Attorneys for Defendant,
     LEADPOINT, INC.
7

8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                   EASTERN DIVISION AT RIVERSIDE DIVISION
11   LUCAS ALEX AMBREZEWICZ,                    Case No. 5:16-cv-02331-JGB-KK
12   individually and on behalf of all others
                                                STIPULATED PROTECTIVE
     similarly situated,                        ORDER
13
                                Plaintiff,
14                                              Judge: Hon. Jesus G. Bernal
           vs.                                  Complaint Filed: Nov. 9, 2016
15                                              Trial Date: January 7, 2020
16   LEADPOINT, INC., a Delaware
     corporation,
17

18                              Defendant.

19

20

21

22

23

24

25

26

27

28



     STIPULATED PROTECTIVE ORDER                           CASE NO. 5:16-CV-02331 JGB-KK
1          1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this action involves the production of confidential, proprietary
3    or private information for which special protection from public disclosure and from
4    use for any purpose other than prosecuting this litigation is warranted. Accordingly,
5    the parties hereby stipulate to and petition the Court to enter the following
6    Stipulated Protective Order. The parties acknowledge that this Order does not
7    confer blanket protections on all disclosures or responses to discovery and that the
8    protection it affords from public disclosure and use extends only to the limited
9    information or items that are entitled to confidential treatment under the applicable
10   legal principles.
11         B.    GOOD CAUSE STATEMENT
12         This action involves trade secrets, consumer data, and other research,
13   development, commercial, financial, technical and/or proprietary information for
14   which special protection from public disclosure and from use for any purpose other
15   than prosecution of this action is warranted. Such confidential and proprietary
16   materials and information consist of, among other things, confidential business
17   information, information regarding confidential business practices, and other
18   confidential research, development, or commercial information (including
19   information implicating privacy rights of third parties), information otherwise
20   generally unavailable to the public, or information which may be privileged or
21   otherwise protected from disclosure under state or federal statutes, court rules, case
22   decisions, or common law. Accordingly, to expedite the flow of information, to
23   facilitate the prompt resolution of disputes over confidentiality of discovery
24   materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and serve the ends of justice, a protective order for such
28

                                               -1-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1    information is justified in this matter.
2           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
3           The parties further acknowledge, as set forth in Section 11.3, below, that this
4    Stipulated Protective Order does not entitle them to file confidential information
5    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
6    and the standards that will be applied when a party seeks permission from the court
7    to file material under seal.
8           Any document that is not confidential, privileged, or otherwise protectable in
9    its entirety will not be filed under seal if the confidential portions can be redacted.
10   If documents can be redacted, then a redacted version for public viewing, omitting
11   only the confidential, privileged, or otherwise protectable portions of the document,
12   shall be filed. Any application that seeks to file documents under seal in their
13   entirety should include an explanation of why redaction is not feasible.
14          2.   DEFINITIONS
15          2.1 Action: Lucas Alex Ambrezewicz v. Leadpoint Inc., 5:16-CV-02331-
16   JGB-KK (C.D. Cal.).
17          2.2 Challenging Party: a Party or Non-Party that challenges the designation
18   of information or items under this Order.
19          2.3 "CONFIDENTIAL" Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement. Confidential Information or Items includes any
23   information derived from any such thing or documents, including any testimony
24   related to such documents.
25          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
26   their support staff).
27          2.5 Designating Party: a Party or Non-Party that designates information or
28

                                                -2-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1    items that it produces in disclosures or in responses to discovery as
2    "CONFIDENTIAL."
3          2.6 Disclosure or Discovery Material: all items or information, regardless
4    of the medium or manner in which it is generated, stored, or maintained (including,
5    among other things, testimony, transcripts, and tangible things), that are produced
6    or generated in disclosures or responses to discovery in this matter.
7          2.7 Expert: a person with specialized knowledge or experience in a matter
8    pertinent to the litigation who has been retained by a Party or its counsel to serve as
9    an expert witness or as a consultant in this Action.
10         2.8 House Counsel: attorneys who are employees of a party to this Action.
11   House Counsel does not include Outside Counsel of Record or any other outside
12   counsel.
13         2.9 Non-Party: any natural person, partnership, corporation, association or
14   other legal entity not named as a Party to this action.
15         2.10 Outside Counsel of Record: attorneys who are not employees of a party
16   to this Action but are retained to represent or advise a party to this Action and have
17   appeared in this Action on behalf of that party or are affiliated with a law firm that
18   has appeared on behalf of that party, and includes support staff.
19         2.11 Party: any party to this Action, including all of its officers, directors,
20   employees, consultants, retained experts, and Outside Counsel of Record (and their
21   support staffs).
22         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
23   Discovery Material in this Action.
24         2.13 Professional Vendors: persons or entities that provide litigation support
25   services (e.g., photocopying, videotaping, translating, preparing exhibits or
26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
27   and their employees and subcontractors.
28

                                              -3-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1          2.14 Protected Material: any Disclosure or Discovery Material that is
2    designated as "CONFIDENTIAL."
3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5          3.    SCOPE
6          The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11         Any use of Protected Material at trial shall be governed by the orders of the
12   trial judge. This Order does not govern the use of Protected Material at trial.
13         4.    DESIGNATING PROTECTED MATERIAL
14         4.1 Exercise of Restraint and Care in Designating Material for Protection.
15         Each Party or Non-Party that designates information or items for protection
16   under this Order must take care to limit any such designation to specific material
17   that qualifies under the appropriate standards. The Designating Party must
18   designate for protection only those parts of material, documents, items or oral or
19   written communications that qualify so that other portions of the material,
20   documents, items or communications for which protection is not warranted are not
21   swept unjustifiably within the ambit of this Order.
22         If it comes to a Designating Party's attention that information or items that it
23   designated for protection do not qualify for protection, that Designating Party must
24   promptly notify all other Parties that it is withdrawing the inapplicable designation.
25         4.2 Manner and Timing of Designations.
26         Designation in conformity with this Order requires:
27         (a) for information in documentary form (e.g., paper or electronic documents,
28

                                              -4-
     STIPULATED PROTECTIVE ODER                               CASE NO. 5:16-CV-02331 JGB-KK
1    but excluding transcripts of depositions or other pretrial or trial proceedings), that
2    the Producing Party affix, the legend “CONFIDENTIAL” or “Confidential”
3    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
4    material. If only a portion of the material on a page qualifies for protection, the
5    Producing Party also must clearly identify the protected portion(s) (e.g., by making
6    appropriate markings in the margins).
7          A Party or Non-Party that makes original documents available for inspection
8    need not designate them for protection until after the inspecting Party has indicated
9    which documents it would like copied and produced. During the inspection and
10   before the designation, all of the material made available for inspection shall be
11   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
12   documents it wants copied and produced, the Producing Party must determine
13   which documents, or portions thereof, qualify for protection under this Order. Then,
14   before producing the specified documents, the Producing Party must affix the
15   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
16   portion of the material on a page qualifies for protection, the Producing Party also
17   must clearly identify the protected portion(s) (e.g., by making appropriate markings
18   in the margins).
19         (b)   for testimony given in depositions that the Designating Party identifies,
20   within 30 days after the Designating Party receives a copy of the transcript.
21         (c)   for information produced in some form other than documentary and for
22   any other tangible items, that the Producing Party affix in a prominent place on the
23   exterior of the container or containers in which the information is stored the legend
24   "CONFIDENTIAL." If only a portion or portions of the information warrants
25   protection, the Producing Party, to the extent practicable, shall identify the
26   protected portion(s).
27         4.3 Inadvertent Failures to Designate. An inadvertent failure to designate
28

                                               -5-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1    qualified information or items does not, standing alone, waive the Designating
2    Party's right to secure protection under this Order for such material. Upon timely
3    correction of a designation, the Receiving Party must make reasonable efforts to
4    assure that the material is treated in accordance with the provisions of this Order.
5    The parties further agree that confidentiality has not been waived for any pre-suit
6    exchange of information.
7          5.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
8          5.1 Timing of Challenges. Any Party or Non-Party may challenge a
9    designation of confidentiality at any time that is consistent with the Court's
10   Scheduling Order.
11         5.2 Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37-1 et seq.
13         5.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
14   joint stipulation pursuant to Local Rule 37-2.
15         5.4 Frivolous challenges, and those made for an improper purpose (e.g., to
16   harass or impose unnecessary expenses and burdens on other parties) may expose
17   the Challenging Party to sanctions. Unless the Designating Party has waived or
18   withdrawn the confidentiality designation, all parties shall continue to afford the
19   material in question the level of protection to which it is entitled under the
20   Producing Party's designation until the Court rules on the challenge.
21         6.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         6.1 Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under the
26   conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of section 12 below (FINAL
28

                                               -6-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1    DISPOSITION).
2          Protected Material must be stored and maintained by a Receiving Party at a
3    location and in a secure manner that ensures that access is limited to the persons
4    authorized under this Order.
5          6.2 Disclosure of "CONFIDENTIAL" Information or Items. Unless
6    otherwise ordered by the court or permitted in writing by the Designating Party, a
7    Receiving Party may disclose any information or item designated
8    "CONFIDENTIAL" only to:
9          (a)   the Receiving Party's Outside Counsel of Record in this Action, as well
10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
11   to disclose the information for this Action;
12         (b)   the officers, directors, and employees (including House Counsel) of the
13   Receiving Party to whom disclosure is reasonably necessary for this Action;
14         (c)   Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   "Acknowledgment and Agreement to Be Bound" (Exhibit A);
17         (d)   the court and its personnel;
18         (e)   court reporters and their staff;
19         (f)   professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
22         (g)   the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24         (h)   during their depositions, witnesses, and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
27   will not be permitted to keep any confidential information unless they sign the
28

                                                -7-
     STIPULATED PROTECTIVE ODER                              CASE NO. 5:16-CV-02331 JGB-KK
1    "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
2    agreed by the Designating Party or ordered by the court. Pages of transcribed
3    deposition testimony or exhibits to depositions that reveal Protected Material may
4    be separately bound by the court reporter and may not be disclosed to anyone
5    except as permitted under this Stipulated Protective Order; and
6          (i)   any mediator or settlement officer, and their supporting personnel,
7    mutually agreed upon by any of the parties engaged in settlement discussions.
8          7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
9                PRODUCED IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   "CONFIDENTIAL," that Party must:
13         (a)   promptly notify in writing the Designating Party. Such notification shall
14   include a copy of the subpoena or court order;
15         (b)   promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19         (c)   cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served
22   with the subpoena or court order shall not produce any information designated in
23   this action as "CONFIDENTIAL" before a determination by the court from which
24   the subpoena or order issued, unless the Party has obtained the Designating Party's
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28

                                               -8-
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1    to disobey a lawful directive from another court.
2          8.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
3                PRODUCED IN THIS LITIGATION
4          (a)   The terms of this Order are applicable to information produced by a
5    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
6    produced by Non-Parties in connection with this litigation is protected by the
7    remedies and relief provided by this Order. Nothing in these provisions should be
8    construed as prohibiting a Non-Party from seeking additional protections.
9          (b)   In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party's confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party's
12   confidential information, then the Party shall:
13               (1)    promptly notify in writing the Requesting Party and the Non-
14   Party that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16               (2)    promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19               (3)    make the information requested available for inspection by the
20   Non-Party, if requested.
21         (c)   If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party's confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and
28

                                              -9-
     STIPULATED PROTECTIVE ODER                               CASE NO. 5:16-CV-02331 JGB-KK
1    expense of seeking protection in this court of its Protected Material.
2          9.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has
4    disclosed Protected Material to any person or in any circumstance not authorized
5    under this Stipulated Protective Order, the Receiving Party must immediately (a)
6    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
7    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
8    the person or persons to whom unauthorized disclosures were made of all the terms
9    of this Order, and (d) request such person or persons to execute the
10   "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
11   A.
12         10. INADVERTENT PRODUCTION OF PRIVILEGED OR
13               OTHERWISE PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other
16   protection, the obligations of the Receiving Parties are those set forth in Federal
17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
18   whatever procedure may be established in an e-discovery order that provides for
19   production without prior privilege review. Pursuant to Federal Rule of Evidence
20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21   of a communication or information covered by the attorney-client privilege or work
22   product protection, the parties may incorporate their agreement in the stipulated
23   protective order submitted to the court.
24         11. MISCELLANEOUS
25         11.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         11.2 Right to Assert Other Objections. By stipulating to the entry of this
28

                                                - 10 -
     STIPULATED PROTECTIVE ODER                               CASE NO. 5:16-CV-02331 JGB-KK
1    Protective Order, no Party waives any right it otherwise would have to object to
2    disclosing or producing any information or item on any ground not addressed in
3    this Stipulated Protective Order. Similarly, no Party waives any right to object on
4    any ground to use in evidence of any of the material covered by this Protective
5    Order.
6          11.3 Filing Protected Material. A Party that seeks to file under seal any
7    Protected Material must comply with Local Civil Rule 79-5. Protected Material
8    may only be filed under seal pursuant to a court order authorizing the sealing of the
9    specific Protected Material at issue. If a Party's request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court.
12         12. FINAL DISPOSITION
13         After the final disposition or settlement of this Action, within 60 days of a
14   written request by the Designating Party, each Receiving Party must return all
15   Protected Material to the Producing Party or destroy such material. As used in this
16   subdivision, "all Protected Material" includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material. Whether the Protected Material is returned or destroyed, the Receiving
19   Party must submit a written certification to the Producing Party (and, if not the
20   same person or entity, to the Designating Party) by the 60 day deadline that (1)
21   identifies (by category, where appropriate) all the Protected Material that was
22   returned or destroyed and (2) affirms that the Receiving Party has not retained any
23   copies, abstracts, compilations, summaries or any other format reproducing or
24   capturing any of the Protected Material.
25         13. VIOLATION
26         Any violation of this Order may be punished by appropriate measures
27   including, without limitation, contempt proceedings and/or monetary sanctions.
28

                                              - 11 -
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
1

2                                         EXHIBIT A
3              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
4           I, _________________________ [print or type full name], of
5    _______________________________ [print or type full address], declare under
6    penalty of perjury that I have read in its entirety and understand the Stipulated
7    Protective Order that was issued by the United States District Court for the Central
8    District of California on in the case of Lucas Alex Ambrezewicz v. Leadpoint, Inc.,
9    Case No. 5:16-cv-02331-JGB-KK. I agree to comply with and to be bound by all
10   the terms of this Stipulated Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any
13   information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action.
19

20   Date: _____________
21   City and State where sworn and signed: __________________________________
22   Printed name: ________________________
23   Signature: ___________________________
24

25

26

27

28

                                              - 12 -
     STIPULATED PROTECTIVE ODER                                CASE NO. 5:16-CV-02331 JGB-KK
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3   DATED: August 22, 2019
 4   /s/ Patrick H. Peluso
 5
     Patrick H. Peluso
     WOODROW & PELUSO, LLC
 6   3900 East Mexico Avenue, Suite 300
 7
     Denver, CO 80210
     Tel: 720-213-0675
 8

 9   Attorneys for Plaintiff

10
     DATED: August 22, 2019
11
     /s/ Esteban Morales
12   Esteban Morales
13   MINTZ LEVIN COHN FERRIS GLOVSKY
     AND POPEO, P.C.
14   2029 Century Park East, Suite 3100
15   Los Angeles, CA 90067
     Tel: 310-586-3200
16

17   Attorneys for Defendant

18
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
19
     DATED: ____________
            8/22/19
20

21

22   HON. KENLY KIYA KATO
23    United States Magistrate Judge

24

25

26

27

28

                                          - 13 -
     STIPULATED PROTECTIVE ODER                    CASE NO. 5:16-CV-02331 JGB-KK
